DETAILED ACTIONIntroduction
Claims 1, 6-8, 12-14, 19, and 20 have been examined in this application. Claims 1, 8, and 12-14 are amended. Claims 6, 7, 19, and 20 are as previously presented. Claims 2-5, 9-11, and 15-18 are cancelled. This is a notice of allowability in response to the arguments and amendments filed 2/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "an obtaining module configured to obtain localization information" in Claim 14, 
(b) "a receiving module configured to receive sensor data" in Claim 14, 
(c) "a calculating module configured to calculate an uncertainty value" in Claim 14,
(d) "a selecting module configured to select a map" in Claim 14, and
(e) “a navigation unit configured to navigate the moving object” in Claim 14,
because the claim limitation uses the generic placeholder “module” or “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The limitations (a), (b), (c), (d), and (e) all correspond to a processor and algorithms for performing the functions (see specification ¶0054-0058 and the arguments filed 11/1/2021, p. 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1, 6-8, 12-14, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 14, prior art US2014/0350839A1 (Pack et al.) teaches a computer-implemented method (see [0010, 0121]) for autonomous driving navigation of a moving object (see Figure 1A, [0010]), ), the method comprising: obtaining localization information of the moving object (see [0082] odometry and/or an inertial measurement); receiving sensor data from a sensor of the moving object, wherein the sensor data represents a further object in an environment of the moving object (see [0092] camera 420 detecting feature points); calculating an uncertainty value representing an uncertainty of the sensor data (see [0088] each particle is given a weight representing the accuracy of position with respect to sensor data, i.e. representing the uncertainty of the data relative to robot position); and selecting the map from the plurality of maps having the different resolutions (see [0084] the selecting of the particle) according to the localization information (see [0082] the particles are sampled from the robot motion model 360 which is based on the odometry or IMU (localization information)) and the uncertainty value representing the uncertainty of the sensor data (see [0084, 0088] the selection based on the highest weight), and loading the map (see [0084] the map being used by the robot controller, i.e. called upon/loaded for use).
Published Application US2017/0326739A1 (Nakazato et al.) teaches a technique in evaluating an environment (see Figure 1, 8, [0024]), comprising calculating a maximum eigenvalue of the covariance matrix (see [0120] the maximum eigenvalue of the covariance matrix determined); and setting the uncertainty value representing the uncertainty of the sensor data to be the maximum eigenvalue (see [0120-0121])
NPL Publication “Localization of Mobile Robots Using Odometry and an External Vision Sensor” (Pizarro et al.) teaches a technique of calculating an uncertainty for a future moving object position based on pose information (see p. 3669).
Publication CN102402225A teaches transformations between a global and robot coordinate system (see [0054]) and determining of a covariance matrix related to a robot and object (see [0048]).
However, the prior art does not disclose or render obvious a method/apparatus:

    PNG
    media_image1.png
    479
    657
    media_image1.png
    Greyscale


The combination of limitations defining the particular sequence of steps and calculation of P’s covariance matrix as defined by its constituent variables, in combination with the limitations for the determining of the uncertainty value and selection of a map is not found or made obvious by the prior 
As such Claims 1, 8, and 14 are allowable. Claims 6, 7, 12, 13, 19, and 20 are also therefore allowable as being dependent on Claims 1, 8, or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571). The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619